
	

113 S2642 IS: Schedules That Work Act
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2642
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Harkin (for himself, Ms. Warren, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To permit employees to request changes to their work schedules without fear of retaliation, and to
			 ensure that employers consider these requests; and to require employers to
			 provide more predictable and stable schedules for employees in certain
			 growing low-wage occupations, and for other purposes.
	
	
		
			1.
			Short title; findings
			
				(a)
				Short title
				This Act may be cited as the Schedules That Work Act.
			
				(b)
				Findings
				Congress finds the following:
				
					(1)
					The vast majority of the United States workforce today is juggling responsibilities at home and at
			 work. Women
			 are primary breadwinners or co-breadwinners in 63 percent of families in
			 the United States and 26
			 percent of families with children are headed by single mothers.
				
					(2)
					Despite the dual responsibilities of today’s workforce, workers across the income spectrum have
			 very little ability to make changes to their work schedules when those
			 changes are
			 needed to accommodate family responsibilities. Only 27 percent of
			 employers allow all or most of their employees to periodically change
			 their starting and quitting times.
				
					(3)
					Although low-wage workers are most likely to be raising children on their own, as more than half of
			 mothers of young children in low-wage jobs are doing, low-wage workers
			 have
			 the least control over their work schedules and the most unpredictable
			 schedules. For example—
					
						(A)
						roughly half of low-wage workers reported very little or no control over the timing of the hours
			 they were scheduled to work;
					
						(B)
						many workers in low-wage jobs receive their schedules with very little advance notice and have work
			 hours that vary significantly from week to week or month to month;
					
						(C)
						some workers in low-wage jobs are sent home from work when work is slow without being paid for
			 their scheduled shift;
					
						(D)
						in some industries, the use of call-in shift requirements—requirements that workers call in to work to find out whether they will be scheduled
			 to work later
			 that day—has become common practice; and
					
						(E)
						at the same time, 20 to 30 percent of workers in low-wage jobs struggle with being required to work
			 extra hours with little or no notice.
					
					(4)
					Unfair work scheduling practices make it difficult for low-wage workers to—
					
						(A)
						provide necessary care for children and other family members, including arranging child care;
					
						(B)
						qualify for and maintain eligibility for child care subsidies, due to fluctuations in income and
			 work hours, or keep an appointment with a child care provider, due to not
			 knowing how many hours or when the workers will be scheduled to work;
					
						(C)
						pursue workforce training;
					
						(D)
						get or keep a second job that some part-time workers need to make ends meet; and
					
						(E)
						arrange transportation to and from work.
					
					(5)
					Unpredictable and unstable schedules are prevalent in retail sales, food preparation and service,
			 and building cleaning occupations, which are among the
			 lowest-paid and fastest-growing occupations in the workforce today. For
			 workers
			 in those occupations, often difficult and sometimes abusive work
			 scheduling
			 practices combine with very low wages to make it extremely challenging to
			 make ends meet.
				
					(6)
					Retail sales, food preparation and service, and building cleaning occupations are among those most
			 likely to have unpredictable and unstable schedules. According to data
			 from
			 the Bureau of Labor Statistics, 66 percent of food service workers, 52
			 percent of retail workers, and 40 percent of janitors and housekeepers
			 know their schedules only a week or less in advance. The average variation
			 in work hours in a single month is 70 percent for food service workers, 50
			 percent for retail workers, and 40 percent for janitors and housekeepers.
				
					(7)
					Those are among the lowest-paid and fastest-growing occupations, accounting for 18 percent of
			 workers in the economy, some 23,500,000 workers. The median pay for
			 workers in those 3 occupations is between $9.15 and $10.44 per hour, and
			 women make up more than half of the workers in those occupations.
				
					(8)
					Employers that have implemented fair work scheduling policies that allow workers to have more
			 control over their work schedules, and provide more predictable and stable
			 schedules, have experienced significant benefits, including reductions in
			 absenteeism and workforce turnover, and increased employee morale and
			 engagement.
				
					(9)
					This Act is a first step in responding to the needs of workers for a voice in the timing of their
			 work hours and for more predictable schedules.
				
			2.
			Definitions
			As used in this Act:
			
				(1)
				Bona fide business reason
				The term bona fide business reason means—
				
					(A)
					the identifiable burden of additional costs to an employer, including the cost
			 of productivity loss, retraining or hiring employees, or transferring
			 employees from one facility to another facility;
				
					(B)
					a significant detrimental effect on the employer’s ability to meet organizational needs or customer
			 demand;
				
					(C)
					a significant inability of the employer, despite best efforts, to reorganize work among existing
			 (as of the date of the reorganization) staff;
				
					(D)
					a significant detrimental effect on business performance;
				
					(E)
					insufficiency of work during the periods an employee proposes to work;
				
					(F)
					the need to balance competing scheduling requests when it is not possible to grant all such
			 requests
			 without a significant detrimental effect on the employer’s ability to meet
			 organizational needs; or
				
					(G)
					such other reason as may be specified by the Secretary of Labor (or the
			 corresponding administrative officer specified in section 8).
				
				(2)
				Career-related educational or training program
				The term career-related educational or training program means an educational or training program or program of study offered by a public, private, or
			 nonprofit career and technical education school, institution of higher
			 education, or other entity that provides academic education, career and
			 technical
			 education, or training (including remedial education or English as a
			 second
			 language, as appropriate),  that is a program that leads to a recognized
			 postsecondary
			 credential (as identified under section 122(d) of the Workforce Innovation
			 and
			 Opportunity Act), and provides career awareness information. The term
			 includes a  program allowable under the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.), the Workforce Innovation and Opportunity
			 Act, the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), or
			 the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.),
			 without regard to whether or not the program is funded under the
			 corresponding Act.
			
				(3)
				Caregiver
				The term caregiver means an individual with the status of being a significant provider of—(A)ongoing care or education, including responsibility for
			 securing the ongoing care or education, of a child; or
				(B)ongoing care, including responsibility for securing the ongoing care, of—(i)a person with a serious health condition who is in a family relationship with the individual; or
						(ii)
						a parent of the individual, who is  age 65 or older.
					
				(4)
				Child
				The term child means a biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person
			 standing in loco parentis to that child, who is—(A)under age 18; or(B)age 18 or older and incapable of self-care because of a mental
			 or physical disability.
				
				(5)
				Covered employer
				(A)In generalThe term covered employer—(i)means any person engaged in commerce or in any industry or activity affecting commerce who employs
			 15 or more
employees (described in paragraph (7)(A));
						(ii)
						includes any person who acts, directly or indirectly, in the interest of such an employer to any of
			 the
			 employees (described in paragraph (7)(A)) of such employer;
					
						(iii)
						includes any successor in interest of such an employer; and
					
						(iv)
						includes an agency described in subparagraph (A)(iii) of section 101(4) of the
			 Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2611(4)), to which subparagraph (B)
			 of such section shall apply.(B)RuleFor purposes of determining the number of employees who work for a person described in subparagraph
			 (A)(i), all employees (described in paragraph (7)(A)) performing work for
			 compensation on a full-time,
			 part-time, or temporary basis shall be counted, except that if the
			 number of such employees who perform work for such a person for
			 compensation
			 fluctuates,
			 the number may be determined for a calendar year based upon
			 the average number of such employees who performed work for the person for
			 compensation during the
			 preceding calendar year.(C)PersonIn this paragraph, and paragraph (7), the term person has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
				(6)
				Domestic partner
				The term domestic partner means the person recognized as being in a relationship with an employee under any domestic
			 partnership, civil union, or similar law of the State or political
			 subdivision of a State in which the employee resides.
			
				(7)
				Employee
				The term employee means an individual who is—
				
					(A)
					an employee, as defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)),
			 who is not described in any of  subparagraphs (B) through (G);
				
					(B)
					a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42
			 U.S.C. 2000e–16c(a));
				
					(C)
					a covered employee, as defined in section 101 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301), other than an applicant for employment;
				
					(D)
					a covered employee, as defined in section 411(c) of title 3, United States Code;
				
					(E)
					a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States
			 Code;
				(F)an employee of the Library of Congress; or(G)an employee of the Government Accountability Office.
				(8)
				Employer
				The term employer means a person—
				
					(A)
					who is—
					
						(i)
						a covered employer, as defined in paragraph (4), who is not described in any of clauses (ii)
			 through (vii);
					
						(ii)
						an entity employing a State employee described in section 304(a) of the Government Employee Rights
			 Act of 1991;
					
						(iii)
						an employing office, as defined in section 101 of the Congressional Accountability Act of 1995;
					
						(iv)
						an employing office, as defined in section 411(c) of title 3, United States Code;
					
						(v)
						an employing agency covered under subchapter V of chapter 63 of title 5, United States Code;(vi)the Librarian of Congress; or(vii)the Comptroller General of the United States; and
					(B)
					who is engaged in commerce (including government), in the production of goods for commerce, or in
			 an
			 enterprise engaged in commerce (including government) or in the production
			 of goods for commerce.
				
				(9)
				Family relationship
				The term family relationship means a relationship with a child, spouse, domestic partner, parent, grandchild, grandparent,
			 sibling, or parent of a spouse or domestic partner.
			
				(10)
				Grandchild
				The term grandchild means the child of a child.
			
				(11)
				Grandparent
				The term grandparent means the parent of a parent.
			
				(12)
				Minimum number of expected work hours
				The term minimum number of expected work hours means the minimum number of hours an employee will be assigned to work on a weekly or monthly
			 basis.
			
				(13)
				Parent
				The term parent means a biological or adoptive parent, a stepparent, or a person who stood in a parental
			 relationship to an employee when the employee was a child.
			
				(14)
				Parental relationship
				The term parental relationship means a relationship in which a person assumed the obligations incident to parenthood for a child
			 and discharged those obligations before the child reached adulthood.
			
				(15)
				Part-time employee
				The term part-time employee means an individual who works fewer than 30 hours per week on average during any 1-month period.
				(16)
				Retail, food service, or cleaning employee
				
					(A)
					In generalThe term retail, food service, or cleaning employee means an individual employee who is employed in any of the following occupations, as described by
			 the
			 Bureau of Labor Statistics Standard Occupational Classification System (as
			 in effect on the day before the date of enactment of this Act):
					
						(i)
						Retail sales occupations consisting of occupations described in 41–1010 and 41–2000, and all
			 subdivisions thereof, of such System, which
			 includes first-line supervisors of sales workers, cashiers, gaming change
			 persons and booth cashiers, counter and
			 rental clerks, parts salespersons, and retail salespersons.
					
						(ii)
						Food preparation and serving related occupations as described in 35–0000, and all subdivisions
			 thereof, of such System, which includes supervisors of food preparation
			 and serving workers,  cooks and food preparation workers, food and
			 beverage serving workers, and other food preparation and serving related
			 workers.
					
						(iii)
						Building cleaning occupations as described in 37–2011, 37–2012 and 37–2019 of such System, which
			 includes janitors
			 and cleaners, maids and housekeeping cleaners, and building cleaning
			 workers.
					(B)ExclusionsNotwithstanding subparagraph (A), the term retail, food service, or cleaning employee does not include any person employed in a bona fide executive, administrative, or professional
			 capacity, as defined for purposes of section 13(a)(1) of the Fair Labor
			 Standards Act of 1938
			 (29 U.S.C. 213(a)(1)).
				(17)
				Secretary
				The term Secretary means the Secretary of Labor.
			
				(18)
				Serious health condition
				The term serious health condition has the meaning given the term in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
			
				(19)
				Sibling
				The term sibling means a brother or sister, whether related by half blood, whole blood, or adoption, or as a
			 stepsibling.
			
				(20)
				Split shift
				The term split shift means a schedule of daily hours in which the hours worked are not consecutive, except that—(A)a
			 schedule in which the total time out for meals does not exceed one hour
			 shall not be treated as a split shift; and(B)a schedule in which the break in the employee's work shift is requested by the employee shall not
			 be treated as a split shift.(21)Spouse(A)In generalThe term spouse means a person with whom an individual entered into—(i)a marriage as defined or recognized under State
			 law in the State in which the marriage was
			 entered into; or(ii)in the case of a marriage entered into outside of any
			 State, a marriage that is  recognized in the place where entered into and
			 could have been entered into in at least 1 State.(B)Same-sex or common law marriageSuch term includes an
			 individual in a same-sex or common law marriage that meets the
			 requirements of subparagraph (A).(22)StateThe term State has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
				(23)
				Work schedule
				The term work schedule means those days and times within a work period when an employee is required by an employer to
			 perform the duties of the employee's employment for which the employee
			 will
			 receive compensation.
			
				(24)
				Work schedule change
				The term work schedule change means any modification to an employee’s work schedule, such as an addition or reduction of hours,
			 cancellation of a shift, or a change in the date or time of a work shift,
			 by an employer.
			
				(25)
				Work Shift
				The term work shift means the specific hours of the workday during which an employee works.
			
				(26)
				Various additional terms
				
					(A)
					Commerce termsThe terms commerce and industry or  activity affecting commerce have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
				
					(B)
					EmployThe term employ has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
				
			3.
			Right to request and receive a flexible, predictable or stable work schedule
			
				(a)
				Right To request
				An employee may apply to the employee's employer to request a change in the terms and conditions of
			 employment
			 as they relate to—
				
					(1)
					the number of hours the employee is required to work or be on call for work;
				
					(2)
					the times when the employee is required to work or be on call for work;
				
					(3)
					the location where the employee is required to work;
				
					(4)
					the amount of notification the employee receives of work schedule assignments; and
				
					(5)
					minimizing fluctuations in the number of hours the employee is scheduled to work on a daily,
			 weekly,
			 or monthly basis.
				
				(b)
				Employer obligation To engage in an interactive process
				(1)In generalIf an employee applies to the employee's employer to request  a change in the
			 terms and conditions of employment as set forth in subsection (a), the
			 employer shall
			 engage in a
			 timely, good faith interactive process with the employee that includes a
			 discussion of potential schedule  changes that would meet the employee’s
			 needs.(2)ResultSuch process shall result in—
					
						(A)
						either granting or denying the request;
					
						(B)
						in the event of a denial, considering alternatives to the proposed change that might meet
			 the employee’s needs and granting or denying a request for an alternative
			 change in the terms and conditions of employment as set forth in
			 subsection (a); and
					
						(C)
						in the event of a denial, stating the reason for denial.
					(3)InformationIf information provided by the employee making a request under this section requires
			 clarification, the employer
			 shall explain what further information is needed and give the employee
			 reasonable time to produce the information.
				(c)
				Requests related to caregiving, enrollment in education or training, or a second job
				If an employee makes a request for a change in the terms and conditions of employment as set forth
			 in subsection (a) because of a serious health condition of the
			 employee,
			 due to the employee’s responsibilities as a caregiver, or due to the
			 employee's enrollment in a
			 career-related educational or training program, or if a part-time employee
			 makes a request for such a change for a reason related to a second
			 job, the
			 employer shall grant the
			 request, unless the employer has a bona fide business reason for denying
			 the request.
			
				(d)
				Other requests
				If an employee makes a request for a change in the terms and conditions of
			 employment as set forth in subsection (a),  for a reason other than those
			 reasons set forth in subsection (c), the employer may deny the request for
			 any
			 reason that is not unlawful. If the employer denies such a request, the
			 employer shall provide the employee with the reason for the
			 denial, including whether any such reason was a bona fide business reason.
			
			4.
			Requirements for reporting time pay, split shift pay, and advance notice of work schedules
				(a)
				Reporting time pay requirement
				An employer shall pay a retail, food service, or cleaning employee—
				(1)for at least 4 hours at the employee’s regular rate of pay for each day on which the retail, food
			 service, or cleaning employee reports for work, as required by the
			 employer,
			 but is given less than four hours of work, except that if the retail, food
			 service, or cleaning employee’s scheduled hours for a day are less than 4
			 hours,
			 such retail, food service, or cleaning employee shall be paid for the
			 employee’s scheduled hours for that day if given less than the scheduled
			 hours of work; and
					(2)
					for at least 1 hour at the employee’s regular rate of pay for each day the retail, food service,
			 or cleaning employee is given specific instructions to contact the
			 employee's 
			 employer, or wait to be contacted by the employer, less than 24
			 hours in advance of the start of a potential work shift to determine
			 whether the employee must report to work for such shift.
				
				(b)
				Split shift pay requirement
				An employer shall pay a retail, food service, or cleaning employee for one additional hour at the
			 retail, food service, or cleaning employee’s regular rate of pay for each
			 day during which the retail, food service, or cleaning employee works a
			 split shift.
			
				(c)
				Advance notice requirement
				
					(1)
					Initial schedule
					On or before a new retail, food service, or cleaning employee’s first day of work, the employer
			 shall inform the retail, food service, or cleaning employee in writing of
			 the employee's work schedule and the minimum number of expected work hours
			 the
			 retail, food service, or cleaning employee will be assigned to work per
			 month.
				
					(2)
					Providing notice of  new schedules
					Except as provided in paragraph (3), if  a  retail, food service, or cleaning employee’s work
			 schedule changes from the work schedule of which the retail, food service,
			 or cleaning employee was informed pursuant to paragraph (1), the employer
			 shall provide the retail, food service, or cleaning employee with the
			 employee's new work schedule not less than 14 days before the first day of
			 the
			 new work schedule. If the expected minimum number of work hours that a
			 retail,
			 food service, or cleaning employee will be assigned changes from the
			 number of which the employee was informed pursuant to paragraph (1), the
			 employer
			 shall also provide notification of that change, not less than 14 days in
			 advance of the first day this change will go into effect. Nothing in this
			 subsection shall be construed to prohibit an employer from providing
			 greater advance notice of a retail, food service, or cleaning employee’s
			 work schedule than is required under this section.
				
					(3)
					Work schedule changes made with less than 24 hours’ notice
					An employer may make work schedule changes as needed, including by offering additional hours of
			 work to retail, food service, or cleaning employees beyond those
			 previously scheduled, but an employer shall be required to provide one
			 extra hour of pay at the retail, food service, or cleaning employee’s
			 regular rate for each shift that is changed with less than 24 hours’
			 notice, except in the case of the need to schedule the retail, food
			 service, or cleaning employee due to the unforeseen unavailability of a
			 retail, food service, or cleaning employee previously scheduled to work
			 that shift.
				
					(4)
					Notifications in writing
					The notifications required under paragraphs (1) and (2) shall be made to the employee in writing.
			 Nothing in this subsection shall be construed as prohibiting an employer
			 from using any additional means of notifying a retail, food service, or
			 cleaning employee of the employee's work schedule.
				
					(5)
					Schedule posting requirement
					Every employer employing any retail, food service, or cleaning employee subject to this Act shall
			 post the schedule and keep it posted in a conspicuous place in every
			 establishment where such retail, food service, or cleaning employee is
			 employed so as to permit the employee to observe readily a copy.
			 Availability of
			 that schedule by electronic means accessible by all retail, food service,
			 or cleaning employees of that
			 employer shall be considered compliance with this
			 subsection.
				
					(6)
					Employee shift trading
					Nothing in this subsection shall be construed to prevent an employer from allowing a retail, food
			 service, or cleaning employee to work in place of another employee who has
			 been scheduled to work a particular shift as long as the change in
			 schedule is mutually agreed upon by the employees. An employer shall not
			 be subject to the requirements of paragraph (2) or (3) for such voluntary
			 shift
			 trades.
				(d)ExceptionThe requirements in subsections (a), (b), and (c) shall not apply during periods when regular
			 operations of the employer are suspended due to events beyond the
			 employer’s control.
			5.
			Prohibited Acts
			
				(a)
				Interference with rights
				It shall be unlawful for any employer to interfere with, restrain, or deny the exercise or the
			 attempt to exercise, any right of an employee as set forth in section 3 or
			 of a retail, food service, or cleaning employee as set forth in section 4.
			
				(b)
				Retaliation prohibited
				It shall be unlawful for any employer to discharge, threaten to discharge, demote, suspend, reduce
			 work hours of, or take any other adverse employment action against any
			 employee in retaliation for exercising the rights of an employee under
			 this Act or opposing any practice made unlawful by this Act. For purposes
			 of section 3, such retaliation shall include taking an adverse employment
			 action against any employee on the basis of that employee’s eligibility or
			 perceived eligibility to request or receive a change in the terms and
			 conditions of employment, as described in such section, on the basis of a
			 reason set forth in section 3(c).
			
				(c)
				Interference with Proceedings or Inquiries
				It shall be unlawful for any person to discharge or in any other manner discriminate against any
			 individual because such individual—
				
					(1)
					has filed any charge, or has instituted or caused to be instituted any proceeding, under or related
			 to this Act;
				
					(2)
					has given or is about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this Act; or
				
					(3)
					has testified, or is about to testify, in any inquiry or proceeding relating to any right provided
			 under this Act.
				
			6.
			Remedies and enforcement
			
				(a)
				Investigative authority
				
					(1)
					In general
					To ensure compliance with this Act, or any regulation or order issued under this Act, the Secretary
			 shall have, subject to paragraph (3), the investigative authority
			 provided under section 11(a) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 211(a)).
				
					(2)
					Obligation to keep and preserve records
					Each employer shall make, keep, and preserve records pertaining to compliance with this Act in
			 accordance with regulations issued by the Secretary under section 8.
				
					(3)
					Required submissions generally limited to an annual basis
					The Secretary shall not under the authority of this subsection require any employer to submit to
			 the
			 Secretary any books or records more than once during any 12-month period,
			 unless the Secretary has reasonable cause to believe there may exist a
			 violation of this Act or any regulation or order issued pursuant to this
			 Act, or is
			 investigating a charge pursuant to subsection (c).
				
					(4)
					Subpoena powers
					For the purposes of any investigation provided for in this section, the Secretary shall have the
			 subpoena authority provided for under section 9 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 209).
				
				(b)
				Civil action by employees
				
					(1)
					Liability
					Any employer who violates section 5(a) (with respect to a right set forth in section 4) or
			 subsection (b) or (c) of section 5 (referred to in this section as a covered provision)  shall be liable to any employee affected for—
					
						(A)
						damages equal to the amount of—
						
							(i)
							any wages, salary, employment benefits (as defined in section 101 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611)), or other compensation denied, lost, or owed
			 to such
			 employee by reason of the violation; or
						
							(ii)
							in a case in which wages, salary, employment benefits (as so defined), or other compensation have
			 not been denied,
			 lost, or owed to the employee, any actual monetary losses sustained by the
			 employee as a direct result of the violation;
						
						(B)
						interest on the amount described in subparagraph (A) calculated at the prevailing rate;
					
						(C)
						an additional amount as liquidated damages equal to the sum of the amount described in subparagraph
			 (A) and the interest described in subparagraph (B), except that if an
			 employer who has violated a covered provision	proves to the satisfaction
			 of the
			 court that the act or omission which violated the covered provision  was
			 in good
			 faith and that the employer had reasonable grounds for believing that the
			 act
			 or omission was not a violation of a covered provision, such court may, in
			 the
			 discretion of the court, reduce the amount of liability to the amount and
			 interest determined under subparagraphs (A) and (B), respectively; and
					
						(D)
						such equitable relief as may be appropriate, including employment, reinstatement, and promotion.
					
					(2)
					Right of Action
					An action to recover the damages or equitable relief set forth in paragraph (1) may be maintained
			 against any employer (including a public agency) in any Federal or State
			 court of competent jurisdiction by any one or more employees for and on
			 behalf of—
					
						(A)
						the employees; or
					
						(B)
						the employees and other employees similarly situated.
					
					(3)
					Fees and Costs
					The court in such an action shall, in addition to any judgment awarded to the plaintiff, allow a
			 reasonable attorney’s fee, reasonable expert witness fees, and other costs
			 of the action to be paid by the defendant.
				
					(4)
					Limitations
					The right provided by paragraph (2) to bring an action by or on behalf of any employee shall
			 terminate on the filing of a complaint by the Secretary in an action under
			 subsection (c)(3) in which a recovery is sought of the damages described
			 in paragraph (1)(A) owing to an employee by an employer liable
			 under paragraph (1) unless the action described is dismissed without
			 prejudice on motion of the Secretary.
				
				(c)
				Actions by the Secretary
				
					(1)
					Administrative Action
					The Secretary shall receive, investigate, and attempt to resolve complaints of violations of this
			 Act in the same manner that the Secretary receives, investigates, and
			 attempts to resolve complaints of violations of sections 6 and 7 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207), and may issue an
			 order making determinations, and assessing a civil penalty described in
			 paragraph (3)	(in accordance with paragraph (3)), with respect to such an
			 alleged violation.
				
					(2)
					Administrative Review
					An affected person who takes exception to an order issued under paragraph (1) may request review of
			 and a decision regarding such an order by an administrative law judge. In
			 reviewing the order, the administrative law judge may hold an
			 administrative hearing concerning the order, in accordance with  the
			 requirements of sections 554, 556, and 557 of title 5, United States Code.
			 Such hearing
			 shall be conducted expeditiously. If no affected person requests such
			 review within 60 days after the order is issued under paragraph (1), the
			 order shall be considered to be a final order that is not subject to
			 judicial
			 review.(3)Civil penaltyAn employer who willfully and repeatedly violates—(A)paragraph (1), (4), or (5) of section 4(c) shall be subject to a civil penalty in an amount to be
			 determined by the Secretary, but not to exceed $100 per violation; and(B)subsection (b) or (c) of section 5 shall be subject to a civil penalty in an amount to be
			 determined by the Secretary, but not to exceed $1,100 per violation.
					(4)
					Civil action
					The Secretary may bring an action in any court of competent jurisdiction on behalf of aggrieved
			 employees to—
					
						(A)
						restrain violations of this Act;
					
						(B)
						award such equitable relief as may be appropriate, including employment, reinstatement, and
			 promotion; and
					
						(C)
						in the case of a violation of a covered provision, recover the damages and interest described in
			 subparagraphs (A) through (C) of subsection (b)(1).
					
				(d)
				Limitation
				
					(1)
					In general
					Except as provided in paragraph (2), an action may be brought under this section not later than 2
			 years after the date of the last event constituting the alleged violation
			 for which the action is brought.
				
					(2)
					Willful Violation
					In the case of such action brought for a willful violation of section 5, such action may be
			 brought within 3 years of the date of the last event constituting the
			 alleged violation for which such action is brought.
				
					(3)
					Commencement
					In determining when an action is commenced by the Secretary under this section for the purposes of
			 this subsection, it shall be considered to be commenced on the date when
			 the complaint is filed.(e)Other Administrative Officers(1)BoardIn the case of employees described in section 2(7)(C), the authority of the Secretary under this
			 Act shall be exercised by the Board of Directors of the Office of
			 Compliance.(2)President; Merit Systems Protection BoardIn the case of employees described in section 2(7)(D), the authority of the Secretary under this
			 Act shall be exercised by the President and the Merit Systems Protection
			 Board.(3)Office of Personnel ManagementIn the case of employees described in section 2(7)(E), the authority of the Secretary under this
			 Act shall be exercised by the Office of Personnel Management.(4)Librarian of CongressIn the case of employees of the Library of Congress, the authority of the Secretary under this Act
			 shall be exercised by the Librarian of Congress.(5)Comptroller GeneralIn the case of employees of the Government Accountability Office, the authority of the Secretary
			 under this Act shall be exercised by the Comptroller General of the United
			 States.
			7.
			Notice and posting
			
				(a)
				In general
				Each employer shall post and keep posted, in conspicuous places on the premises of the employer
			 where notices to employees and applicants for employment are customarily
			 posted, a notice, to be prepared or approved by the Secretary (or the
			 corresponding administrative officer specified in section 8) setting forth
			 excerpts
			 from, or summaries of, the pertinent provisions of this Act and
			 information pertaining to the filing of a complaint under this Act.
			
				(b)
				Penalty
				Any employer that willfully violates this section may be assessed a civil money penalty not to
			 exceed $100 for each separate offense.8.Regulations(a)In generalExcept as provided in subsections (b) through (f), not later than 180 days after the date of
			 enactment of this Act, the Secretary shall issue such regulations as may
			 be necessary to implement this Act.(b)Board(1)In generalNot later than 180 days after the date of enactment of this Act, the Board of Directors of the
			 Office of Compliance shall issue such regulations as may be necessary to
			 implement this Act with respect to employees described in section 2(7)(C).(2)ConsiderationIn prescribing the regulations, the Board shall take into consideration the enforcement and
			 remedies provisions concerning the Board, and applicable to rights and
			 protections under the Family and Medical Leave Act of 1993 (29 U.S.C. 2611
			 et seq.),  under the Congressional Accountability Act of 1995	(2
			 U.S.C. 1301 et seq.).(3)ModificationsThe regulations issued under paragraph (1) to implement this Act  shall be the same as substantive
			 regulations issued by the Secretary to implement this Act, except to the
			 extent that the Board may determine, for good cause shown and stated
			 together with the regulations issued by the Board, that a modification of
			 such substantive regulations would be more effective for the
			 implementation of the rights and protections under this Act.(c)President(1)In generalNot later than 180 days after the date of enactment of this Act, the President shall issue such
			 regulations as may be necessary to implement this Act with respect to
			 employees described in section 2(7)(D).(2)ConsiderationIn prescribing the regulations, the President shall take into consideration the enforcement and
			 remedies provisions concerning the President  and the Merit Systems
			 Protection Board, and applicable to rights and protections under the
			 Family and Medical Leave Act of 1993, under
			 chapter 5 of title 3, United States Code.(3)ModificationsThe regulations issued under paragraph (1) to implement this Act  shall be the same as substantive
			 regulations issued by the Secretary to implement this Act, except to the
			 extent that the President may determine, for good cause shown and stated
			 together with the regulations issued by the President, that a modification
			 of such substantive regulations would be more effective for the
			 implementation of the rights and protections under this Act.(d)Office of Personnel Management(1)In generalNot later than 180 days after the date of enactment of this Act, the Office of Personnel Management
			 shall issue such regulations as may be necessary to implement this Act
			 with respect to employees described in section 2(7)(E).(2)ConsiderationIn prescribing the regulations, the Office shall take into consideration the enforcement and
			 remedies provisions concerning the Office  under subchapter V of chapter
			 63 of title 5,  United
			 States Code.(3)ModificationsThe regulations issued under paragraph (1) to implement this Act  shall be the same as substantive
			 regulations issued by the Secretary to implement this Act, except to the
			 extent that the Office may determine, for good cause shown and stated
			 together with the regulations issued by the Office, that a modification of
			 such substantive regulations would be more effective for the
			 implementation of the rights and protections under this Act.(e)Librarian of Congress(1)In generalNot later than 180 days after the date of enactment of this Act, the Librarian of Congress shall
			 issue such regulations as may be necessary to implement this Act with
			 respect to employees of the Library of Congress.(2)ConsiderationIn prescribing the regulations, the Librarian shall take into consideration the enforcement and
			 remedies provisions concerning the Librarian of Congress under title I of
			 the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.).(3)ModificationsThe regulations issued under paragraph (1) to implement this Act  shall be the same as substantive
			 regulations issued by the Secretary to implement this Act, except to the
			 extent that the Librarian may determine, for good cause shown and stated
			 together with the regulations issued by the Librarian, that a modification
			 of such substantive regulations would be more effective for the
			 implementation of the rights and protections under this Act.(f)Comptroller General(1)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General shall
			 issue such regulations as may be necessary to implement this Act with
			 respect to employees of the Government Accountability Office.(2)ConsiderationIn prescribing the regulations, the Comptroller General  shall take into consideration the
			 enforcement and remedies provisions concerning the Comptroller General  
			 under title I of the Family and
			 Medical Leave Act of 1993.(3)ModificationsThe regulations issued under paragraph (1) to implement this Act  shall be the same as substantive
			 regulations issued by the Secretary to implement this Act, except to the
			 extent that the Comptroller General  may determine, for good cause shown
			 and stated together with the regulations issued by the Comptroller
			 General, that a modification of such substantive regulations would be more
			 effective for the implementation of the rights and protections under this
			 Act.
			9.
			Research, education, and technical assistance program
				(a)
				In general
				The Secretary shall provide information and technical assistance to employers, labor organizations,
			 and the general public concerning compliance with this Act.
			
				(b)
				Program
				In order to achieve the objectives of this Act—
				
					(1)
					the Secretary, acting through the Administrator of the Wage and Hour Division of the Department of
			 Labor, shall issue guidance on compliance with this Act regarding
			 providing a flexible, predictable, or stable work environment through
			 changes in the terms and conditions of employment as provided in
			 section 3(a); and
				
					(2)
					the Secretary shall carry on a continuing program of research, education, and technical assistance,
			 including—
					
						(A)(i)
							conducting pilot programs that implement fairer work schedules, including by promoting cross
			 training, providing three weeks or more advance notice of schedules,
			 providing employees with a minimum number of hours of work, and using
			 computerized scheduling software to provide more flexible, predictable,
			 and
			 stable schedules for employees; and(ii)evaluating the results of such pilot programs for employees, employee's families, and employers;
						(B)
						publishing and otherwise making available to employers, labor organizations, professional
			 associations, educational institutions, the various communication media,
			 and the general public the findings of studies regarding fair work
			 scheduling policies and other materials for
			 promoting compliance with this Act;
					
						(C)
						sponsoring and assisting State and community informational and educational programs; and
					
						(D)
						providing technical assistance to employers, labor organizations, professional associations, and
			 other interested persons on means of achieving and maintaining compliance
			 with the provisions of this Act.
					
				(c)
				GAO Study
				
					(1)
					Study
					The Comptroller General of the United States shall conduct a study on—
					(A)the impact of difficult scheduling practices on employees and employers, including unpredictable
			 and unstable schedules and schedules over which employees  have little
			 control, and particularly how these scheduling practices impact
			 absenteeism, workforce turnover, and employees' ability to meet their
			 caregiving responsibilities;
						(B)
						the prevalence in occupations not described in section 2(16)(A) of employees routinely receiving
			 inadequate advance notice of the shifts or hours of the employees, being
			 assigned split
			 shifts, being sent home from work prior to the completion of their
			 scheduled shift without being paid for the hours in their scheduled shift,
			 being assigned call-in shifts (where the employee is required to contact
			 the employer, or wait to be contacted by the employer, less than 24 hours
			 in advance of the potential work shift to determine whether the employee
			 must report to work), or being called into work outside of
			 scheduled hours;
						(C)
						the effects on employees in occupations not described in section 2(16)(A) of providing advance
			 notice of work schedules, reporting time pay when employees are sent home
			 without working their full scheduled shift or are assigned to call-in
			 shifts but
			 given no work for those shifts, and split shift pay when employees are
			 assigned split shifts; and
						(D)
						the effects on employers in occupations not described in section 2(16)(A) of providing advance
			 notice of work schedules, reporting time pay when employees are sent
			 home without working their full scheduled shift or assigned to call-in
			 shifts
			 but given no work for those shifts, and split shift pay when employees are
			 assigned split shifts.(2)ReportsNot later than 18 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall
			 prepare and submit a report to the appropriate committees of Congress
			 concerning the initial results of the study conducted pursuant to
			 paragraph (1).
			 Not later than 5 years after the date of enactment of this Act, the
			 Comptroller General shall prepare and submit a follow-up report to such
			 committees concerning the results of such study.
			10.
			Rights retained by employees
			This Act provides minimum requirements and shall not be construed to preempt, limit, or otherwise
			 affect the applicability of any other law, regulation, requirement,
			 policy, or standard that provides for greater rights for employees than
			 are required in this Act.
		
			11.
			Exemption
			This Act shall not apply to any employee covered by a bona fide collective bargaining agreement if
			 the terms of the collective bargaining agreement include terms that govern
			 work scheduling practices.
		
			12.
			Effect on other law
			Nothing in this Act shall be construed as creating or imposing any requirement in conflict with any
			 Federal or State law  or regulation (including the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611 et seq.), the
			 National Labor Relations Act (29 U.S.C. 151 et seq.), and title VII of the
			 Civil Rights Act of
			 1964 (42 U.S.C. 2000e et seq.)), nor shall anything in this Act be
			 construed to diminish or impair
			 the rights of an employee under any valid collective bargaining agreement.
		
